


110 HR 5628 IH: Make Provisional Ballots Count Act

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5628
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Ellison (for
			 himself, Ms. Lee, and
			 Ms. Moore of Wisconsin) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to give
		  individuals who are permitted to cast a provisional ballot in elections for
		  Federal office the option to re-register to vote in such elections at the
		  polling place, to establish a uniform standard for the treatment of provisional
		  ballots cast at incorrect polling places, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Make Provisional Ballots Count Act
			 2008
		2.Same-day voter
			 re-registration for individuals permitted to cast provisional ballots
			(a)In
			 GeneralSection 302(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15482(a)) is amended—
				(1)in
			 the matter preceding paragraph (1) by striking such individual shall be
			 permitted to cast a provisional ballot as follows and inserting the
			 following: such individual shall be permitted to re-register to vote in
			 the election and all other elections for Federal office for which ballots are
			 cast at the polling place, in accordance with section 303(d), or (at the option
			 of the individual) shall be permitted to cast a provisional ballot as
			 follows:; and
				(2)in paragraph (1),
			 by striking the period at the end and inserting the following: , or (at
			 the option of the individual) may re-register to vote in all elections for
			 Federal office at which ballots are cast at the polling place..
				(b)Voter
			 Re-Registration Procedures DescribedSection 303 of such Act (42
			 U.S.C. 15483) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Permitting
				certain individuals To re-register To vote at polling place on date of
				election
							(1)In
				generalAt each polling place in a State at which ballots are
				cast in an election for Federal office, an individual who is permitted to cast
				a provisional ballot under section 302 may, at the option of the individual,
				re-register to vote on the date of the election, and may cast a regular ballot
				instead of a provisional ballot at the polling place in the election, if the
				individual meets each of the following requirements:
								(A)The individual
				completes an application for voter registration in accordance with the
				requirements of this Act and other applicable law.
								(B)The individual
				provides the appropriate election official at the polling place with evidence
				of the individual’s current address by—
									(i)presenting the
				official with a current and valid photo identification which includes the
				individual’s current address;
									(ii)presenting the
				official with a current and valid photo identification which does not include
				the individual’s current address, together with a utility bill for the
				individual which includes the individual’s current address and which is due not
				later than 30 days after the date of the election; or
									(iii)providing the
				official with such other evidence as the State or jurisdiction involved
				considers sufficient.
									(C)The individual
				executes a written affirmation before an election official at the polling place
				stating under penalty of perjury that the individual is eligible to register to
				vote in the jurisdiction in which the individual desires to vote and has not
				already voted in the election.
								(2)Notice from
				election officialAt the time an individual executes the written
				affirmation required under paragraph (1)(C), the appropriate election official
				at the polling place shall notify the individual that it is a crime to make
				false representations in registering to vote in elections for Federal
				office.
							(3)Transmittal of
				completed applications to State election officialThe appropriate
				official at the polling place shall transmit all applications to re-register to
				vote which are submitted at the polling place under this subsection to the
				appropriate State election official at the time the official at the polling
				place transmits the ballots cast at the polling place to the official.
							(4)Requirements
				under National Voter Registration Act of 1993In carrying out
				this subsection, a polling place in a State shall meet the requirements
				applicable to a voter registration agency designated by the State under section
				7(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–5(a)(2)), except that clauses (i), (ii), and (iii) of section 7(a)(6)(B)
				of such Act (42 U.S.C. 1973gg–5(a)(6)(B)) shall not apply with respect to any
				of the voter registration forms distributed by the polling place pursuant to
				this
				subsection.
							.
				(c)Inclusion in
			 voting information requirementsSection 302(b)(2) of such Act (42
			 U.S.C. 14582(b)(2)) is amended—
				(1)in subparagraph
			 (E), by inserting and the right to re-register to vote at the polling
			 place on the date of an election and vote in that election after
			 provisional ballot;
				(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G); and
				(3)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)instructions for
				individuals re-registering to vote at the polling place under section
				303(d);
						.
				(d)Effective
			 dateSection 303(e) of such Act (42 U.S.C. 15483(e)), as
			 redesignated by subsection (b), is amended by adding at the end the following
			 new paragraph:
				
					(3)Requirement for
				voter re-registration on date of electionEach State and jurisdiction shall be
				required to comply with the requirements of subsection (d) with respect to the
				regularly scheduled general election for Federal office held in November 2008
				and each succeeding election for Federal
				office.
					.
			3.Uniform Standard
			 For Treatment of Provisional Ballots Cast at Incorrect Polling Places
			(a)In
			 GeneralSection 302(a)(4) of
			 the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended to read as
			 follows:
				
					(4)The provisional
				ballot of an individual who is a registered voter in a jurisdiction in a State
				and who is eligible to vote in an election for Federal office in the State
				shall be counted as a vote in such an election if the appropriate State or
				local election official to whom the ballot or voter information is transmitted
				under paragraph (3)—
						(A)in the case of an
				election for electors for President or for the office of a Senator, determines
				that the individual is registered to vote in the State in which the provisional
				ballot is cast; and
						(B)in the case of an
				election for the office of a Member of the House of Representatives (including
				a Delegate or Resident Commissioner to the Congress), determines that the
				individual is registered to vote in the Congressional district in which the
				provisional ballot is
				cast.
						.
			(b)Responsibility
			 of Election Official To Notify Individual of Determination of Eligibility of
			 Ballot
				(1)In
			 generalSection 302(a)(5) of such Act (42 U.S.C. 15482(a)(5)) is
			 amended to read as follows:
					
						(5)(A)Not
				later than 24 hours after determining whether or not the vote of an individual
				who casts a provisional ballot in an election will be counted in that election
				under this Act, the appropriate State or local election official shall notify
				the individual of the determination and (if the determination is made that the
				vote will not be counted) the reasons for the determination and the
				individual’s right to challenge the determination under the procedures
				established under subparagraph (B).
							(B)Each State shall establish procedures,
				including a free access system (such as a toll-free telephone number or an
				Internet website), under which an individual who casts a provisional ballot in
				an election and who is notified by the appropriate State or local election
				official that the provisional ballot cast by the individual will not be counted
				as a vote in the election may challenge the determination prior to the final
				tabulation of ballots in the election.
							(C)In carrying out subparagraph (B), each
				State shall ensure that, in each jurisdiction of the State, an appropriate
				State or local election official operates open office hours for at least 8
				hours on the day after the date of the election, during which a voter who cast
				a provisional ballot in the election may contact the official and challenge the
				determination under the procedures established under subparagraph
				(B).
							.
				(2)Conforming
			 AmendmentSection 302(a) of such Act (42 U.S.C. 15482(a)) is
			 amended in the matter following paragraph (5) by striking The
			 appropriate State or local official and all that follows through
			 paragraph (5)(B)..
				(c)Effective
			 DateSection 302(d) of such Act (42 U.S.C. 15482(d)) is amended
			 to read as follows:
				
					(d)Effective
				Date
						(1)In
				generalExcept as provided in
				paragraph (2), each State and jurisdiction shall be required to comply with the
				requirements of this section on and after January 1, 2004.
						(2)Delayed
				effective date for certain provisionTo the extent that any provision of this
				section was amended by the Make Provisional Ballots Count Act of 2008, such
				provision shall apply with respect to the regularly scheduled general election
				for Federal office held in November 2008 and each succeeding election for
				Federal
				office.
						.
			
